Citation Nr: 0211776	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-23 093	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a left 
rib injury.

3.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected residual scar of 
the left eye.

4.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected residual scar of 
the right arm, status post fibroma excision.

5.  Entitlement to the assignment of a rating in excess of 10 
percent for service-connected residuals of a back injury.

6.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected hemorrhoids.

7.  Entitlement to an effective date prior to March 3, 1999, 
for a grant of service connection for residuals of a back 
injury.  

8.  Entitlement to an effective date prior to March 3, 1999, 
for a grant of service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from July 1944 to 
September 1944, March 1946 to April 1949, and from April 1951 
to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in February 2001.

Although the issues of entitlement to service connection for 
residuals of a back injury and for hemorrhoids were also 
originally in appellate status, these benefits were granted 
by the RO in an April 2002 rating decision.  Accordingly, 
these service connection issues are no longer in appellate 
status.  Additionally, although the original appeal included 
the issue of entitlement to a compensable rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, the assignment of a 10 percent rating for 
the back disability in the April 2002 rating decision 
rendered this issue moot. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from residuals of 
an inservice left shoulder injury.

2.  The veteran does not currently suffer from residuals of 
an inservice left rib injury.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were not incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Residuals of a left rib injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the service connection claims.

These issues have been addressed in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding these 
claims.  The Board specifically notes that the case was 
previously remanded for compliance with VCAA.  Moreover, in 
an April 2002 supplemental statement of the case the veteran 
was advised of the types of evidence necessary in regard to 
his claims as well as what evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations with etiology opinions, and the Board 
finds these examinations to be adequate.  As the record shows 
that the veteran has been afforded a VA examination and 
opinions in connection with his service connection claims, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional 
pertinent evidence has been identified by the veteran.  
Accordingly, the Board therefore finds that the record as it 
stands is adequate to allow for an equitable review of the 
service connection claims, and the claims for compensable 
ratings for a residual scar of the left eye and a residual 
scar of the right arm.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claims 
for entitlement to service connection for residuals of a left 
shoulder injury and residuals of a left rib injury.  
Available service medical records do not document any 
complaints or treatment for the left shoulder or left rib.  A 
September 1950 report of medical examination shows no 
disorders related to the left shoulder or left rib.  

Post-service evidence shows that the veteran was treated for 
left shoulder pain by M. Ibrahim, D.C. in November 1992. 

A private medical record from B. Barez, D.C., shows that the 
veteran reported that he suffered from left shoulder pain in 
August 1999.  A clinical evaluation of his upper extremities 
revealed normal findings.  This chiropractor reported that a 
majority of the veteran's symptoms were directly related to 
an injury which occurred in 1947.  However, it is unclear 
whether this examiner was specifically referring to the 
veteran's left shoulder and left rib symptoms, especially 
since the veteran's upper extremities were shown to be normal 
on examination.  However, it does appear clear from this 
record that this examiner was essentially repeating a history 
which had been provided by the veteran.  In this regard, the 
Board emphasizes that a bare transcription of lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board finds that what is of great significance in 
adjudicating these issues is the fact that the most recent 
evidence does not show that the veteran currently suffers 
from residuals of a left shoulder injury or residuals of a 
left rib injury.  Instead, a May 2001 VA examination report 
shows that a VA doctor specifically found that the veteran 
did not suffer from residuals of a left shoulder injury or 
residuals of a left rib injury.  The Board finds that this VA 
examination report is highly probative evidence which shows 
that the veteran does not currently suffer from residuals of 
a left shoulder injury or residuals of a left rib injury.  
These findings were made by a VA physician who took into 
account the veteran's life history, subjective complaints, 
and objective clinical findings.  The report of this 
examination is quite detailed and shows that the examiner 
undertook a full review of the veteran's records.  Moreover, 
the opinions expressed by this examiner are also of added 
significance since this examination was conducted for the 
express purpose of ascertaining whether the veteran suffered 
from residuals of a left shoulder injury and residuals of a 
left rib injury.  The examiner opined that the veteran 
currently suffers from no left shoulder or left rib 
disability related to service.  The examiner noted the 
veteran's various orthopedic problems and essentially 
indicated his opinion that these problems were related to the 
veteran's advancing age rather than from trauma suffered many 
years before.  The examiner also noted no radiological 
evidence of any old fractures or residual abnormality of the 
left shoulder or left ribs.  The Board finds the May 2001 VA 
examination report and opinions expressed therein to be 
highly persuasive.  

The Board has considered the veteran's contentions regarding 
the etiology of his claimed residuals of a left shoulder 
injury and residuals of a left rib injury.  However, as a 
layman, he is not qualified or competent to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to these issues.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is not warranted.  Entitlement to service 
connection for residuals of a left rib injury is not 
warranted.  To this extent, the appeal is denied. 


REMAND

As noted earlier, by rating decision in April 2002, the RO 
granted service connection for residuals of a back injury and 
hemorrhoids.  The residuals of a back injury were assigned a 
10 percent rating, effective March 3, 1999, and the 
hemorrhoids were assigned a noncompensable rating, effective 
March 3, 1999.  In a Statement in Support of Claim (VA Form 
21-4138) received in May 2002, the veteran expressed 
disagreement with the ratings assigned for these two 
disabilities as well as the effective dates assigned.  It 
does not appear that a statement of the case has been issued 
in response to this notice of disagreement.  Appropriate 
action, including issuance of a statement of the case, is 
therefore necessary.  38 C.F.R. § 19.26.  Although the Board 
in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims has held that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12, 
Vet.App. 238 (1999).  

Although the Board must remand these issues to the RO for 
issuance of a statement of the case, the Board directs the 
attention of the veteran and his representative to the 
statutory requirement that a timely substantive appeal must 
be filed in response to the statement of the case in order to 
complete an appeal as to these issues.  38 U.S.C.A. § 7105.

With regard to the issues dealing with increased rating for 
service-connected scar of the left eye, the Board notes some 
confusion in May 2001 VA examinations.  It appears that both 
examinations referred to a scar over the right eye whereas a 
scar over the left eye has been service-connected.  
Clarification is required.  

Moreover, with regard to the scar of the left eye issue as 
well as the issue of entitlement to an increased rating for a 
scar on the right arm, the Board notes that the rating 
criteria for rating scars were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590-49596 (July 31, 2002) (to be 
codified in 38 C.F.R. § 4.118).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While The Board has been granted the authority to undertake 
certain types of development, in order to permit various 
kinds of required development to take place simultaneously 
and to avoid unnecessary delays and confusion, development 
will not be both the Board and the RO.  See generally 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  In the present case, the Board therefore 
finds that the two increased rating claims should be returned 
to the RO together with the other issues addressed in the 
veteran's May 2002 notice of disagreement. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to the issues of 
entitlement to assignment of a disability 
rating in excess of 10 percent for 
service-connected residuals of a back 
injury, entitlement to assignment of an 
increased (compensable) rating for 
service-connected hemorrhoids, 
entitlement to an earlier effective date 
for the grant of service connection for 
residuals of a back injury, and 
entitlement to an earlier effective date 
for the grant of service connection for 
hemorrhoids, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case so that the veteran 
may have the opportunity to complete an 
appeal as to these issues by filing a 
timely substantive appeal if he so 
wishes.   

2.  The veteran should be afforded a 
special VA skin examination to ascertain 
the current severity of the service-
connected left eye scar and service-
connected right arm scar.  The claims 
file should be made available for the 
examiner for review in connection with 
the examination.  The examiner should 
clearly describe the location and size of 
the scars together with all clinical 
findings required to evaluate the scars 
under the pre-August 30, 2002, criteria 
as well as the new rating criteria for 
scars effective August 30, 2002.  The 
examiner should specifically comment on 
whether the scars are tender and painful.  
The examiner should also clearly note 
whether there is a scar over the left eye 
or right eye, or both.  

3.  After completion of the above, the RO 
should review the increased rating for 
scars issues under both the old and new 
rating criteria.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
setting forth both the old and new rating 
criteria.  After they are afforded a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review of all issues which may 
be in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence 
and argument on the matters the Board has remanded to the RO.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



